DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3, and 5 have been amended.  New claim 11 is added.  Claims 1-11 are pending in the instant application.  Claims 8-10 remain withdrawn.   

Response to Amendment
The Amendment by Applicants’ representative Mr. James L. O’Sullivan on 04/14/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendments to claims 1, 3, and 5 obviate the reaction.  The rejection is withdrawn.

Claim rejection under 35 U.S.C.§102(a)(1)/103(a)
 
Applicant’s amendment and argument have been fully considered, but not sufficient to overcome the rejection.  Applicant’s argument is on the ground that the catalyst formed by reacting a mixture comprising at least one first compound and at least one second compound wherein the at least one second compound is a first alkyl ester, a combination of an alpha hydroxyl acid and the first alkyl ester, a first alkyl amide, an amino acid, a second alkyl ester, a second alkyl amide, or a combination thereof, wherein the first alkyl ester is formed by an alpha hydroxyl acid and an alcohol, the first alkyl amide formed by an alpha hydroxyl acid and an amine, the second alkyl ester is formed by an amino acid and an alcohol, and the second alkyl amide is formed by an amino acid and an amine.  The catalyst B of the cited `594 patent is a lactate chelate compound, wherein the ammonium lactate is attached to the titanium tetraisopropoxide in the form of salt.  In addition, Applicant argues that the ammonium lactate and the ethylene glycol do not form an ester when there is a large amount of water in the reaction environment in the aqueous solution disclosed in the `594 patent.  For the same reason, Applicant argues that the esterification reaction does not occur when there is a large amount of water in the reaction environment in Example 1 of the cited `387 patent.

Applicant’s argument is not persuasive.  Applicant’s claim 1 is drawn to a catalyst defined by a process, or a product-by-process claim.   According to the MPEP2113(I), “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  According to the MPEP2113(II), once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  According to the MPEP2113(III), the use of 35 U.S.C. 102/103 rejections for product-by-process claims has been approved by the courts.  
In terms of Applicant’s argument of claim 1, the claimed catalyst is formed by reacting a mixture comprising at least one first compound and at least one second compound, wherein the at least one second compound includes a first alkyl ester, and a combination of an alpha hydroxyl acid and the first alkyl ester, etc., wherein the first alkyl ester is formed by an alpha hydroxyl acid and an alcohol.  Since claim 1 does not define the reaction condition (e.g. temperature, pH, and solvents) under which the alkyl ester is formed, the catalyst formed by the reaction may contain only very minimum amount of alkyl ester when the reaction temperature is low enough, or a large amount of water is present in the reaction system.  The presence of water in the reaction is not excluded because claim 1 defines the reaction mixture with an open-ended transition phrase “comprising”.  Esterification of a carbolic acid and an alcohol can happen when the resulting ester is precipitated as a cloud product from the reaction system such as Catalyst A (col. 28, ln. 29) of the `594 patent.     
The Office is required to give a claim broadest interpretation in light of the specification.  In addition, the at least one second compound can be a combination of an alpha hydroxy acid and the first alkyl ester at any types of combination, including very minimum amount of the first alkyl ester in combination of dominate amount of an alpha hydroxyl ester (e.g. citric acid or 


, while the Catalyst B or A of the `594 patent reads on the claim because even a small amount of alkyl ester was formed by heating mixture of titanium tetraisopropoxide, ethylene glycol, and ammonium lactate at 50 °C.       
For the similar rational, the catalyst prepared by a method comprising the steps of reacting citric acid (an alpha hydroxyl acid) monohydrate (300 g, 1.43 moles) in warm water (209 g) with titanium isopropoxide (162 g, 0.57 moles) disclosed in Example 1 of the `387 patent reads on Applicant’s claims because the isopropyl alcohol formed during the reaction of titanium isopropoxide with warm water can react with an alpha hydroxyl acid (i.e. citric acid) and an alcohol even at a low conversion.  Therefore, the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).    Therefore, the 102(a)(1)/103(a) rejections are maintained.

The following rejections are necessitated by the amendment filed on 04/14/2022:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,709,594 (“the `594 patent”) to Sakamoto et al. 

Applicant’s claim 1 is drawn to a catalyst for use in an esterification reaction, the catalyst formed by reacting a mixture comprising at least one first compound and at least one second compound, wherein the at least one first compound is a metal alkoxide, a metal carboxylate salt, an inorganic metal compound, or a combination thereof, which has titanium, aluminum, zirconium, hafnium, zinc, or bismuth; and the at least one second compound is a first alkyl ester, a combination of an alpha hydroxyl acid and the first alkyl ester, a first alkyl amide, an amino acid, a second alkyl ester, a second alkyl amide, or a combination thereof, wherein the first alkyl ester is formed by an alpha hydroxyl acid and an alcohol, the first alkyl amide formed by an alpha hydroxyl acid and an amine, the second alkyl ester is formed by an amino acid and an alcohol, and the second alkyl amide is formed by an amino acid and an amine.

The `594 patent discloses Catalyst B prepared by reacting titanium tetra-isopropoxide 
    PNG
    media_image1.png
    267
    273
    media_image1.png
    Greyscale
(285g, 1.00 mol), ethylene glycol (HO-CH2-CH2-OH, 218 g, 3.51 mol) and an 85 wt % aqueous solution of ammonium lactate 
    PNG
    media_image2.png
    147
    274
    media_image2.png
    Greyscale
 (252 g, 2.00 mol), an alpha hydroxyl acid salt.  The titanium lactate chelate compound was used as an esterification catalyst with Ti content 6.54 wt% (col. 28, lns. 34-47).  Catalyst A was prepared by reacting titanium tetra-isopropoxide, ethylene glycol, and citric acid monohydrate, and obtained from slightly clouded product.  
The instantly claimed catalyst is formed by reacting a mixture comprising at least one first compound and at least one second compound, wherein the at least one second compound includes a first alkyl ester, or a combination of an alpha hydroxyl acid and the first alkyl ester, etc., wherein the first alkyl ester is formed by an alpha hydroxyl acid and an alcohol.  Since claim 1 does not define the reaction condition (e.g. temperature, pH, and solvents) under which the alkyl ester is formed, the catalyst formed by the reaction may contain very minimum amount of alkyl ester when the reaction temperature is low enough, or a large amount of water is present in the reaction system.  The presence of water in the reaction is not excluded because claim 1 defines the reaction mixture with an open-ended transition phrase “comprising”.  Esterification of a carbolic acid and an alcohol is an equilibrium, and small amount of ester can be formed.  In addition, esterification can happen when the resulting ester is precipitated from the reaction system such as Catalyst A (col. 28, ln. 29) of the `594 patent.  Therefore, the catalysts of the `594 patent reads on claim 1.  
In terms of claims 2-6, the `594 patent discloses a titanium alkoxide compound is in the presence of small amounts of alkoxide compounds of other metals such as zirconium (Zr) (col. 8, lns. 28-30). 
In terms of claim 7, the catalyst B was made using 1.00 mol of the 1st compound of titanium tetra-isopropoxide, and the 2nd compound of lactate ester 2.00 mol.  The molar ration of the at least one first compound to the at least one second compound is 1.00: 2.00=1:1, which reads on the range of 1:0.1 – 1:6 of claim 7.   

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,455,387 (“the `387 patent”) to Lindall et al. 

The `387 patent discloses a catalyst prepared by a method comprising the steps of reacting citric acid (an alpha hydroxyl acid) monohydrate (300 g, 1.43 moles) in warm water (209 g) with titanium isopropoxide (162 g, 0.57 moles).  Isopropyl alcohol was formed during the reaction of titanium isopropoxide with warm water, and the isopropyl alcohol can react in-situ with an alpha hydroxyl acid (i.e. citric acid) to form the at least one second compound of an alkyl ester even at small amount, since esterification of a carbolic acid and an alcohol is an equilibrium. Therefore, the `387 patent anticipates Applicant’s claim 1-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over the `594 patent in view of the `387 patent.  

Determination of the scope and content of the prior art (MPEP §2141.01)
The `594 patent discloses Catalyst B prepared by reacting titanium tetra-isopropoxide 
    PNG
    media_image1.png
    267
    273
    media_image1.png
    Greyscale
(285g, 1.00 mol), ethylene glycol (HO-CH2-CH2-OH, 218 g, 3.51 mol) and an 85 wt % aqueous solution of ammonium lactate 
    PNG
    media_image2.png
    147
    274
    media_image2.png
    Greyscale
 (252 g, 2.00 mol), an alpha hydroxyl acid salt.  The titanium lactate chelate compound was used as an esterification catalyst with Ti content 6.54 wt% (col. 28, lns. 34-47).  The `594 patent discloses Catalyst A was prepared by reacting titanium tetra-isopropoxide, ethylene glycol, and citric acid monohydrate, and obtained from slightly clouded product.   In addition, the `594 patent also discloses a titanium alkoxide compound is in the presence of small amounts of alkoxide compounds of other metals such as zirconium (Zr) (col. 8, lns. 28-30), which reads on claims 1-6.   The `594 patent also disclosed the catalyst B was made by using 1.00 mol of the 1st compound of titanium tetra-isopropoxide, and the 2nd compound of lactate ester 2.00 mol.  The molar ration of the at least one first compound to the at least one second compound is 1.00: 2.00=1:1, which reads on the range of 1:0.1 – 1:6 of claim 7.   

The `387 patent discloses a catalyst composition comprises the reaction product of an alkoxide or condensed alkoxide of a metal M selected from titanium, zirconium, hafnium, aluminum, or a lanthanide, an alcohol containing at least two hydroxyl groups, a 2-hydroxy carboxylic acid and a base, wherein the molar ratio of base to 2-hydroxy carboxylic acid is in the range 0.01-0.79:1. The composition is useful as a catalyst for esterification reactions, especially for the production of polyesters such as polyethylene terephthalate, polytrimethylene terephthalate and polybutylene terephthalate.  Example 1 of the `387 patent discloses a specific method of preparing the catalyst comprising the steps of citric acid (an alpha hydroxyl acid) monohydrate (300 g, 1.43 moles) was dissolved in warm water (209 g) in a 1 liter fishbowl flask fitted with stirrer, condenser and thermometer. To the stirred solution was added slowly titanium isopropoxide (162 g, 0.57 moles) from a dropping funnel.  Isopropyl alcohol was formed during the reaction of titanium isopropoxide with warm water.  The resulting Isopropyl alcohol reacted with citric acid forming an alkyl ester, see col. 5, lns. 47-62. Furthermore, the `387 patent discloses the catalyst is prepared by reacting a dihydric alcohol with an alkoxide or condensed alkoxide in a ratio of from 2 to 12 moles of dihydric alcohol to each mole of the titanium or zirconium. Preferred 2-hydroxy carboxylic acids are selected from a group consisting of lactic acid, citric acid, malic and tartaric acid. The preferred molar ratio of acid to metal M in the reaction product is 1 to 4 moles (more preferably 1.5 to 3.5 moles) of 2-hydroxy acid per mole of metal M, and inorganic base of zinc oxide see col. 2, cols. 1-67.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and the `594 patent is that the prior art is silent on the at least one second compound is a first alkyl ester or a combination of the first alkyl ester and an alpha hydroxyl acid.  Instead, the `594 patent teaches a method of making the catalyst wherein the first alkyl ester or a combination of the first alkyl ester and an alpha hydroxyl acid is formed in-situ during the reaction.  In addition, not all the metals of at least one first compound of inorganic metal compound such as aluminum, zirconium, hafnium, zinc, or bismuth.  In addition, the `594 patent is silent on the second compound is an alkyl amide formed by an amino acid and an amine, or a combination thereof.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instant claims 1-7 would have been obvious over the `594 patent because the `387 patent discloses a catalyst composition comprises the reaction product of an alkoxide or condensed alkoxide of a metal M selected from titanium, zirconium, hafnium, aluminum, or a lanthanide, an alcohol containing at least two hydroxyl groups, a 2-hydroxy carboxylic acid and a base.  Both prior art references teach the compositions are useful as catalysts for esterification reactions, especially for the production of polyesters such as polyethylene terephthalate, polytrimethylene terephthalate and polybutylene terephthalate, which is drawn to the same application of instant application. One ordinary skilled in the art would be motivated to include the other metals such as zirconium, hafnium, aluminum, lanthanide, or zinc in the catalysts as suggested by the `387 patent.
In addition, the instantly claimed catalyst is formed by reacting a mixture comprising at least one first compound and at least one second compound, wherein the at least one second compound includes a first alkyl ester, or a combination of an alpha hydroxyl acid and the first alkyl ester, etc., wherein the first alkyl ester is formed by an alpha hydroxyl acid and an alcohol.  Since claim 1 does not define the reaction condition (e.g. temperature, pH, and solvents) under which the alkyl ester is formed, the catalyst formed by the reaction may contain very minimum amount of alkyl ester when the reaction temperature is low enough, or a large amount of water is present in the reaction system.  The presence of water in the reaction is not excluded because claim 1 defines the reaction mixture with an open-ended transition phrase “comprising”.  Esterification of a carbolic acid and an alcohol is an equilibrium, and small amount of ester can be formed.  In addition, esterification can happen when the resulting ester is precipitated from the reaction system such as Catalyst A (col. 28, ln. 29) of the `594 patent.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In addition, the first alkyl ester (e.g. citric acid ester) is structurally similar with the first alkyl acid (e.g. citric acid), the resulting catalysts would have been obvious. 
In terms of claim 1 wherein the second compound is an alkyl ester or an alkyl amide, or a combination thereof, the `594 patent discloses the second compound is a reacting product of alpha hydroxyl acid and an alcohol, an alkyl ester formed by ethylene glycol and ammonium lactate, and the `387 patent discloses the second compound is an alkyl ester formed by Isopropyl alcohol and citric acid.   The alkyl ester is structurally similar with alkyl amide formed by an amino acid and an amine in preparing the catalysts.   Therefore, claim 1 would have been obvious over the `594 patent in view of the `387 patent.
In terms of claims 2-6, the `594 patent discloses a titanium alkoxide compound is in the presence of small amounts of alkoxide compounds of other metals such as zirconium (Zr) (col. 8, lns. 28-30). 
In terms of claim 7, the catalyst B was made using 1.00 mol of the 1st compound of titanium tetra-isopropoxide, and the 2nd compound of lactate ester 2.00 mol.  The molar ration of the at least one first compound to the at least one second compound is 1.00: 2.00=1:1, which reads on the range of 1:0.1 – 1:6 of claim 7.   
Claim Objection
New claim 11 is objected to as being dependent upon a rejected base claim 1.  Please note:  New claim 11 is drawn to subject matter which has not been searched.  Additional search may be needed to decide patentability of the claim.  

	
Conclusions
Claims 1-7 are rejected.
Claim 11 is objected to.
Claims 8-10 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731